OPINION OF THE COURT
Per Curiam.
Lora C. Graham has submitted an affidavit dated August 25, 1993, wherein she tenders her resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Ms. Graham concedes in her affidavit that there are presently pending with the Grievance Committee for the Ninth Judicial District, seven complaints of professional misconduct against her, alleging, inter alia, neglect, failure to cooperate and mishandling of escrow funds. Ms. Graham acknowledges that she would be unable to defend herself against the charges predicated on these complaints.
Ms. Graham indicates that her resignation is freely and voluntarily tendered, that she is not being subject to coercion or duress, and that she is fully aware of the implications of submitting her resignation. Ms. Graham acknowledges that she is submitting her resignation subject to any application which may be made by the Grievance Committee for an order directing that she make restitution and that she reimburse the Lawyers’ Fund for Client Protection, and acknowledges the continuing jurisdiction of this Court. Ms. Graham is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against her and specifically waives the opportunity to be heard in opposition thereto.
Counsel for the Grievance Committee has recommended that this Court accept the resignation. Under the circumstances, the resignation of Lora C. Graham as a member of the Bar is accepted and directed to be filed. Accordingly, Lora C. Graham is disbarred and her name is stricken from the roll of attorneys and counselors-at-law, effectively immediately.
Mangano, P. J., Thompson, Bracken, Balletta and Rosenblatt, JJ., concur.
Ordered that the resignation of Lora C. Graham is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Lora C. Graham, admitted under the name Lora *188Catherine Graham, is disbarred and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Lora C. Graham shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Lora C. Graham is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding herself out in any way as an attorney and counselor-at-law.